
	

113 HR 2627 IH: Caring for Coal Miners Act
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2627
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Mr. Whitfield (for
			 himself, Mr. McKinley, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to protect the health care benefits of our Nation’s
		  miners.
	
	
		1.Short titleThis Act may be cited as the
			 Caring for Coal Miners
			 Act.
		2.Inclusion of
			 retirees after 2006
			(a)In
			 generalSection 402(h)(2)(C)
			 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
			 1232(h)(2)(C)) is amended—
				(1)by inserting
			 (i) before A transfer;
				(2)by redesignating
			 clauses (i) and (ii) (as in effect immediately before the enactment of this
			 Act) as subclauses (I) and (II) of clause (i) as designated by the amendment
			 made by paragraph (1) of this section, and moving such subclauses 2 ems to the
			 right; and
				(3)by striking the
			 matter following such subclause (II) and inserting the following:
					
						(ii)Such excess shall be calculated by taking
				into account only—
							(I)those beneficiaries actually enrolled in
				the Plan as of the date of enactment of the Caring for Coal Miners Act, who are eligible
				to receive health benefits under the Plan on the first day of the calendar year
				for which the transfer is made; and
							(II)those beneficiaries who would be denied
				health benefits payable directly by an employer in the bituminous coal industry
				under a coal wage agreement, as that term is defined in section 9701(b)(1) of
				the Internal Revenue Code of 1986 (26 U.S.C. 9701(b)(1)), as a result of a
				bankruptcy proceeding commenced in 2012.
							(iii)An individual referred to in
				clause (ii)(II) shall be considered eligible to receive health benefits under
				the
				Plan.
						.
				(b)Limitation on
			 duplication of benefits
				(1)LimitationThe
			 amount made available as a result of the enactment of this Act shall be reduced
			 by the amount of any benefits actually paid by a Voluntary Employees’
			 Beneficiary Association to or on behalf of a covered beneficiary, so that no
			 covered beneficiary receives a greater benefit than would have been payable
			 before the establishment of such association.
				(2)DefinitionsIn this subsection:
					(A)covered
			 beneficiaryThe term
			 covered beneficiary means a person eligible for health benefits
			 under both the plan referred to in section 402(h)(C) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)) and a Voluntary
			 Employees’ Beneficiary Association.
					(B)Voluntary
			 Employees’ Beneficiary AssociationThe term Voluntary
			 Employees’ Beneficiary Association means such an association
			 established pursuant to the Order entered May 29, 2013, by the Court in the
			 case In re: Patriot Coal Corporation (Case No. 12–51502, Bankruptcy Court for
			 the Eastern District of Missouri).
					
